Opinion issued August 27, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00258-CV
                             ———————————
                       IN THE INTEREST OF M.M.-Y.P.



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-00702J


                           MEMORANDUM OPINION

      S.L.R.’s parental rights to her daughter, M.M.-Y.P., were terminated. 1 In one

issue, she contends that the evidence was factually insufficient to support the trial

court’s finding that termination was in her daughter’s best interest. We affirm.


1
      The mother, S.L.R., will be referred to as “Mother,” and the child, M.M.-Y.P., will
      be referred to by the pseudonym “Mary,” both to protect their privacy and for ease
      of reading.
                                    Background

      Mother tested positive for cocaine when she gave birth to Mary in December

2013, at the age of 28. Initially, she told the investigator that she had applied

cocaine to her tooth to relieve a toothache, but she later recanted and explained that

she had been “handling” cocaine without wearing gloves. The Department of

Family and Protective Services initiated a Parent Child Safety Placement, and

Mary was placed with friends of Mother’s choosing directly from the hospital.

About one week later, Mother submitted to a urine drug test and tested negative for

all drugs.

      Conflicts quickly developed between Mother and the people she chose to

care for Mary under the safety plan. At one point, Mother threatened to take Mary

away from the caregivers’ home and go to Louisiana. Conflicts continued. Six

weeks after her birth, in February 2014, Mary was removed from the caregivers’

home, at their request, and placed in foster care.

      DFPS filed an original petition for conservatorship and termination of

parental rights, accompanied by a supporting affidavit from Wynona Chevalier, a

DFPS caseworker. Chevalier averred that efforts had been made to eliminate the

need for removal of the child but that it was in the child’s best interest that DFPS

be named temporary sole managing conservator. DFPS was named temporary

conservator. A full adversarial hearing was held February 20, 2014. DFPS


                                          2
remained temporary sole managing conservator and Mother was denied any

visitation until she “test[ed] negative in [her] . . . drug tests.”

       A Family Service Plan was created in March 2014 that placed numerous

requirements on Mother. To fully comply with the plan, she was required to

(1) complete a psychiatric evaluation and follow all of the evaluator’s

recommendations; (2) complete a psychosocial assessment and follow all

recommendations; (3) maintain a lifestyle free of drugs and alcohol, complete a

drug and alcohol assessment, and follow all recommendations; (4) maintain a

working telephone; (5) complete a multi-week parenting class and demonstrate

learned behavior during monitored family visits; (6) abstain from criminal conduct;

(7) attend twice-monthly visits with her daughter; (8) comply with all court orders

and actively participate in all proceedings; (9) maintain suitable housing that is

“clean, stable, and free from safety hazards for a period of six consecutive

months”; (10) complete random urine drug tests; (11) establish educational and

employment goals and demonstrate financial responsibility; (12) engage in

individual and family therapy; and complete other, less specific requirements. The

plan specified a permanency “goal” of “family reunification.”

       The plan detailed several of Mother’s “strengths,” including that she is a

“good mother,” has a “clean home,” “attends college,” “is caring” and “ambitious,”

“has her own transportation” and “housing,” and “appears concerned about her


                                             3
child.” She was described as “cooperative” with DFPS. The plan also stated that

“[t]here is no doubt that she loves her child but she could benefit from parenting

classes and therapy.” The plan expressed concern over Mother’s drug use during

her pregnancy. The plan also stated concerns about Mary’s father’s past family

violence, drug use, and noncompliance with his own Family Service Plan and, in

particular, that there were various indications that he might be living in Mother’s

home.

        At the termination trial, held just less than one year after Mary came under

DFPS’s care, a DFPS caseworker, S. Easley, testified about Mother’s compliance

with the plan. She stated that Mother had completed the psychiatric, psychosocial,

and substance-abuse assessments and attended therapy. She also attended the

scheduled visits with Mary. Easley described Mother’s interaction at those visits as

“appropriate” and noted that Mother would bring “supplies” for Mary. Easley

stated that both mother and daughter demonstrated a bond. Easley agreed that

Mother had provided bank statements and some proof of income but stated that her

documentation was insufficient to adequately verify her income to establish

financial responsibility. She also listed two concerns regarding Mother’s home: (1)

there was “male clothing” in the home and (2) the home was “less than clean” and

“not as sanitary as it could have been.”




                                           4
      In the end, Easley agreed that Mother had completed all of her plan’s

requirements except one: there was evidence that Mother had not maintained a

drug-free lifestyle. Specifically, she failed four drug tests between February and

November of 2014, all while Mary was under DFPS care. These tests revealed that

      1. on February 20, she tested positive for cocaine at 4,212 ng/mL in a urine
         test and at 16,380 pg/mg in a hair follicle test;

      2. on April 15, she tested negative for all tested drugs in a urine test but
         positive for cocaine (at over 20,000 pg/mg) and marijuana in a hair
         follicle test;

      3. on July 22, she tested negative for all tested drugs in a urine test but
         positive for cocaine in a hair follicle test in the amounts of 3,788 and
         5,799 pg/mg; and
      4. finally, on November 6, she tested positive for cocaine again on a hair
         follicle test at 3,064 pg/mg.

      The State proffered Bruce Jeffries as an expert witness. The parties

stipulated to Jefferies’s “expertise in drug test.” He testified that hair testing “goes

back 90 days.” According to Jeffries, because the November 2014 failed test

occurred more than 90 days after the earlier tests, the result could not have been

from “the same usage.” 2

2
      Mother characterizes Jefferies’s testimony as “nonsensical”; however, in context,
      we view his testimony as unambiguously confirming that a failed drug test would
      not represent drug usage that occurred more than three months earlier. Mother
      asked and he responded as follows:

          Attorney:    Based on reviewing of the November test and the July test, have
                       the numbers gone down for the Mother?

          Jefferies:   Looks like they stayed about the same, 3,064 versus 3,788.
                                           5
      Mother admitted that she used drugs before her daughter was born and as

late as March 2014; however, she denied using drugs after March 2014 and

suggested that the hair follicle tests taken after that time period were still showing

positive results from drug use months earlier.

      Easley testified that Mary was currently in a two-parent foster home. She

stated that the foster parents wished to adopt the girl. Yet, she could not answer

whether there were any other children in the home or even “what . . . the parents

do.” Nonetheless, she testified that Mary was healthy and doing “very well” in the

foster home. In Easley’s opinion, termination of Mother’s parental rights was in

Mary’s best interest.

      The judge signed a final decree of termination in February 2015. The decree

states that the trial court, acting as factfinder following Mother’s waiver of a jury

trial, found by clear and convincing evidence that Mother had engaged in various

predicate acts for termination, including knowingly placing or allowing Mary to be


         Attorney:      Is it possible that it’s the same usage on the—that’s showing up
                        on both tests?

         Jefferies:     We went back 90 days, this is roughly four months.

         Attorney:      And if she tested positive for higher amounts in April, could that
                        possibly be the same usage if there was usage in April?

         Jefferies:     That would be going back seven months, so no, it’d be—it’d be
                        old usage. It wouldn’t have any residual effect.

         Attorney:      Pass the witness.
                                            6
placed in conditions or surroundings that endanger her physical or emotion well-

being (TEX. FAM. CODE ANN. § 161.001(b)(1)(D) (West 2015)); engaging in

conduct or knowingly placing Mary with persons who engage in conduct that

endangers her physical or emotional well-being (Id. § 161.001(b)(1)(E)); failing to

comply with court-ordered provisions that specifically establish actions necessary

to regain custody of Mary after removal for abuse or neglect (Id.

§ 161.001(b)(1)(O)); and using a controlled substance in a manner that endangered

Mary’s health or safety and continuing to abuse a controlled substance even after

completing    a    court-ordered    substance-abuse    treatment    program     (Id.

§ 161.001(b)(1)(P). The trial court further found, by clear and convincing

evidence, that it would be in Mary’s best interest to terminate Mother’s parental

rights. Mother timely appealed. 3

      In her appeal, Mother does not challenge the legal or factual sufficiency of

the trial court’s finding, by clear and convincing evidence, that she engaged in one

or more predicate acts for termination. She concedes that there was sufficient

evidence to support a Section 161.001(b)(1)(E) finding that she engaged in conduct

that endangered Mary’s physical or emotional well-being due to the evidence of




3
      The order also terminated the father’s parental rights; he did not appeal the
      judgment.

                                         7
failed drug tests at Mary’s birth and over the next several months.4 Instead, her

single challenge is to the factual sufficiency of the evidence supporting the trial

court’s determination that it is in Mary’s best interest to have Mother’s parental

rights terminated.

                                    Applicable Law

      Protection of the best interest of the child is the primary focus of the

termination proceeding in the trial court and our appellate review. See In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003). A parent’s rights to the “companionship, care,

custody, and management” of his or her child is a constitutional interest “far more

precious than any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102
S. Ct. 1388, 1397 (1982) (quoting Lassiter v. Dep’t of Soc. Servs. of Durham Cnty.,

N.C., 452 U.S. 18, 27, 101 S. Ct. 2153, 2159 (1981)); see In re M.S., 115 S.W.3d
534, 547 (Tex. 2003). Accordingly, termination proceedings are strictly

scrutinized, and involuntary-termination statutes are strictly construed in favor of

the parent. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Nonetheless, “the

rights of natural parents are not absolute” and “[t]he rights of parenthood are

accorded only to those fit to accept the accompanying responsibilities.” In re A.V.,


4
      Mother states, correctly, that only one predicate finding under Section
      161.001(b)(1) is necessary to support a judgment of termination when there is also
      a finding that termination is in the child’s best interest. See In re A.V., 113 S.W.3d
355, 362 (Tex. 2003). Because she concedes the Subsection (E) finding, she does
      not address any of the other three findings in her appellate brief.
                                            8
113 S.W.3d at 361 (quoting In re J.W.T., 872 S.W.2d 189, 195 (Tex. 1994)).

Recognizing that parents may forfeit their parental rights by their acts or

omissions, courts’ primary focus in a termination suit is the protection of the

child’s best interest. Id.

      In a case to terminate parental rights under Section 161.001 of the Family

Code, DFPS must establish, by clear and convincing evidence, that (1) the parent

committed one or more of the enumerated acts or omissions justifying termination

and (2) termination is in the best interest of the child. TEX. FAM. CODE ANN.

§ 161.001 (West 2015). Clear and convincing evidence is “the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.” Id. § 101.007 (West

2015); In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). “Only one predicate finding

under section 161.001[(b)](1) is necessary to support a judgment of termination

when there is also a finding that termination is in the child’s best interest.” In re

A.V., 113 S.W.3d at 362. Here, the trial court based the termination of Mother’s

parental rights on the predicate grounds of endangerment, see TEX. FAM. CODE

ANN. § 161.001(b)(1)(E), and three others.

                                Standard of Review

      In conducting a factual-sufficiency review, we must determine whether,

considering the entire record including evidence both supporting and contradicting

                                           9
the finding, a factfinder reasonably could have formed a firm conviction or belief

about the truth of the matter on which DFPS bore the burden of proof. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re C.H., 89 S.W.3d 17, 25 (Tex.

2002). We consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved the disputed evidence in favor of its finding. In

re J.F.C., 96 S.W.3d at 266–67. “If, in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding

is so significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” In re J.F.C., 96 S.W.3d at

266; In re H.R.M., 209 S.W.3d at 108.

                            Best Interest of the Child

      Mother challenges the factual sufficiency of the evidence to support the trial

court’s finding that termination of her parental rights was in Mary’s best interest.

In determining whether termination of parental rights was in a child’s best interest,

we consider several non-exclusive factors, including (1) the child’s desires, (2) the

current and future physical and emotional needs of the child, (3) the current and

future physical danger to the child, (4) the parental abilities of the person seeking

custody, (5) whether programs are available to assist the person seeking custody in

promoting the best interest of the child, (6) plans for the child by the person

seeking custody, (7) stability of the home, (8) acts or omissions of the parent that


                                         10
may indicate that the parent-child relationship is improper, and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–72

(Tex. 1976).

       DFPS is not required to prove that all of these factors support termination of

parental rights, and the absence of evidence on some factors does not preclude the

factfinder from reasonably forming a strong conviction that termination is in the

child’s best interest. See In re C.H., 89 S.W.3d at 27. Evidence establishing one of

the predicate acts under Section 161.001(b)(1) may also be relevant to determining

the best interest of the child. See id. at 28.

A.     Child’s desires and plans for the child

       At the time of trial, Mary was 13 months old. She had been under another’s

care, and not her mother’s, since the day she was born. Nonetheless, there was

evidence that Mother’s visits with Mary went well and that the two had developed

a bond. Given Mary’s young age, this factor considering the child’s “desires”

results in a neutral finding. In re A.C., 394 S.W.3d 633, 643 (Tex. App.—Houston

[1st Dist.] 2012, no pet.).

       Regarding the competing plans for the child, the evidence indicated that

Mother had an adequate home at the time of trial and planned for Mary to live

there with a room of her own. Mother is a full-time student and works part-time for




                                            11
staffing agencies while receiving additional income by working from home

“do[ing] hair.”

      Mother asserts that the evidence was deficient regarding the foster parents’

plans for Mary. By example, she alleges that there was no evidence of the foster

parents’ ages, health, fostering experience, home size, or plans for home childcare

or daycare. The caseworker testified that the foster parents’ home was “very

stable,” they owned a real estate business and the woman worked “out of the

home,” and they have two adult children who are successfully employed and living

in other states. According to the caseworker, the foster parents wanted to adopt

Mary, and the caseworker supported that outcome. With positive evidence

supporting both Mother and the foster parents, this sixth Holley factor is neutral.

B.    Needs of the child, mother’s parenting abilities, available assistance, and
      stability of the home

      The second factor considers the current and future physical and emotional

needs of the child, the fourth factor considers the parental abilities of the person

seeking custody, and the fifth factor considers whether programs are available to

assist the person seeking custody. In re A.S., No. 01-14-00113-CV, 2014 WL
3779022, at *9–10 (Tex. App.—Houston [1st Dist.] July 31, 2014, pet. denied)

(mem. op.). There was evidence that during her visits with her daughter, Mother

was engaged and acted appropriately. Mother brought supplies for Mary and

demonstrated positive parental skills. However, there also was evidence of

                                          12
continued, failed drug tests. Drug use can negatively affect one’s parenting abilities

and may qualify as an endangering course of conduct. In re J.O.A., 283 S.W.3d
336, 345 (Tex. 2009).

      A parent’s drug use can also indicate instability in the home environment,

which is the seventh Holley factor. See P.W. v. Dep’t of Family and Protective

Servs., 403 S.W.3d 471, 479 (Tex. App.—Houston [1st Dist.] 2013, pet. dism’d

w.o.j.); In re G.A., No. 01–11–00565–CV, 2012 WL 1068630, at *6 (Tex. App.—

Houston [1st Dist.] Mar. 29, 2012, pet. denied) (mem. op.) (citing Edwards v. Tex.

Dep’t of Protective & Regulatory Servs., 946 S.W.2d 130, 138 (Tex. App.—El

Paso 1997, no writ)).

      Regarding the fifth factor, there was evidence that programs had been made

available to Mother and she had used many of them, in compliance with her plan,

but there was no evidence about specific programs that could be available to

Mother in the future. The evidence of Mother’s past compliance suggests that she

would be receptive to future programs. Nonetheless, and despite completion of a

drug-related program, Mother continued to use drugs and failed multiple drug tests.

      On balance, these factors weigh in favor of termination.

C.    Physical danger to the child and parental acts or omissions

      The third factor is the current and future physical danger to the child.

Holley, 544 S.W.2d at 371–72. The evidence showed that Mother continued to test


                                         13
positive for cocaine almost a full year after Mary was removed from her care.

While Mother denied any drug use after March 2014, Jeffries testified that the

November 2014 drug test indicated use within the preceding 90 days, and, if

believed, would have discredited Mother’s testimony. Drug use by a parent has

been recognized to weigh against the parent in the “physical danger to the child”

factor. In re A.C., 394 S.W.3d 633, 642 (Tex. App.—Houston [1st Dist.] 2012, no

pet.).

         Finally, we consider the eighth and ninth factors together. These factors

consider acts or omissions of the parent that indicate the parent-child relationship

is improper, as well as any excuses for them. Holley, 544 S.W.2d at 372. When

Mother tested positive for cocaine at the hospital when Mary was born, she denied

any drug use. When she tested positive again, she admitted that she used drugs

before Mary was born and during the first two months Mary was under DFPS’s

care. She denied using drugs after March 2014. Jeffries’s testimony and the drug

test results admitted into evidence supported the conclusion that Mother continued

to use drugs even after she claimed to have stopped.

         DFPS also raised an issue at trial whether Mother was continuing to live

with Mary’s father, who had been uncooperative with the DFPS’s efforts to obtain

drug test results from him or to enter into a family plan. When he did submit to a




                                         14
drug test, it revealed marijuana and cocaine use. Further, there was evidence of

past domestic violence by him against Mother.

      While Mother denied that she continued to live with the father, the

caseworker expressed concern because men’s clothing had been observed in

Mother’s home, the father was still listed on Mother’s lease, and Mother had

admitted at least once that he continued to live with her. This evidence weighs in

favor of termination. See In re D.J., No. 02-11-00367-CV, 2012 WL 2135579, at

*8 (Tex. App.—Fort Worth June 14, 2012, no pet.) (mem. op.) (terminating

parental rights of mother who continued to use drugs, continued relationship with

father who had history of domestic violence against mother, and renewed lease to

continue to live with him despite elevated risk this posed to child).

      The judge as factfinder is tasked with resolving factual disputes and making

determinations regarding witness credibility. See In re A.S., 2014 WL 3779022, at

*10. Evidence that Mother continued using drugs and living with Mary’s father,

who had a history of violence, noncooperation with the DFPS, and failed drug

tests, if accepted, indicate acts and omissions by Mother that weigh in favor of

termination. See In re C.R.M., No. 01-14-00219-CV, 2014 WL 4115945, at *9

(Tex. App.—Houston [1st Dist.] Aug. 21, 2014, no pet.) (mem. op.). Accordingly,

these factors support termination.




                                          15
       Viewing all of the evidence, disputed and undisputed, it is sufficient to

produce a firm belief or conviction that termination of Mother’s parental rights was

in Mary’s best interest. See TEX. FAM. CODE ANN. § 161.001(b)(2); In re J.F.C., 96
S.W.3d at 266. And the disputed evidence is not such that a reasonable factfinder

could not have resolved it in favor of the finding that termination was in Mary’s

best interest. See TEX. FAM. CODE ANN. § 161.001(b)(2); J.F.C., 96 S.W.3d at

265–67. Accordingly, we hold that the evidence is factually sufficient to support

the trial court’s finding that termination of Mother’s parental rights was in Mary’s

best interest.

                                    Conclusion

       We overrule Mother’s sole issue and affirm the judgment of the trial court.




                                              Harvey Brown
                                              Justice

Panel consists of Justices Jennings, Higley, and Brown.




                                         16